                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA


BALMORE ALEXANDER VILLATORO, )                     3:16-cv-00531-MMD-WGC
                                     )
                        Plaintiff,   )             MINUTES OF THE COURT
        vs.                          )
                                     )             November 15, 2019
PRESTON, et al.,                     )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:       KAREN WALKER           REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Motion for Enlargement of Time (ECF No. 66). Plaintiff
requests an extension to and including December 2, 2019, in which to file a response to
Defendants’ Motion for Summary Judgment (ECF No. 61).
       Good cause appearing, Plaintiff’s Motion for Enlargement of Time (ECF No. 66) is
GRANTED. Plaintiff shall have to and including Friday, December 6, 2019, in which to file his
response to Defendants’ Motion for Summary Judgment (ECF No. 61).
       IT IS SO ORDERED.


                                          DEBRA K. KEMPI, CLERK
                                          By:         /s/______________________
                                                  Deputy Clerk
